— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), entered December 12, 1983, in defendant’s favor, upon a jury verdict.
Judgment affirmed, with costs.
*814Plaintiffs were injured in a collision when defendant’s automobile went out of control, allegedly because the steering mechanism malfunctioned. The trial court charged the emergency doctrine, over objection, in accordance with 1 PJI 2:14. The jury returned a verdict for the defendant.
Under the circumstances, the emergency charge was properly given (Liability of owner or operator of motor vehicle for accident resulting from alleged breaking of or defect in steering mechanism, Ann., 23 ALR2d 539, 548-549), and the issues were properly submitted to the jury for its resolution (3 Encyclopedia NY Law, Automobiles § 2124). Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.